The County of Guadalupe,




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                               October 21, 2014

                                             No. 04-14-00497-CV

                                                 David GOAD,
                                                   Appellant

                                                        v.

                               THE COUNTY OF GUADALUPE, Texas,
                                          Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 12-1923-CV
                                   William Old, Judge Presiding


                                                ORDER
        On July 7, 2014, appellant filed a notice of appeal from the trial court’s June 4, 2014
judgment. 1 On September 30, 2014, appellant filed an affidavit of inability to pay costs in this
court. It appears appellant did not file his affidavit in the trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on July 7, 2014, the date his notice of appeal was filed, or a
motion for extension of time to file the affidavit was due in this court fifteen days later, on July
22, 2014. See TEX. R. APP. P. 20.1(c)(1), (3).

        We construed the affidavit filed in this court as a motion for extension of time to file the
affidavit in the trial court. Although the affidavit was filed outside the fifteen-day deadline set
forth in Rule 20.1(3), we noted that an untimely affidavit of indigence can be “adequate to fulfill
the fundamental purpose of Rule 20.1.” Higgins v. Randall County Sheriff’s Office, 257 S.W.3d
684 (Tex. 2008). Accordingly, we granted the motion to extend time to file an affidavit of
inability to pay costs and ordered the clerk of this court to send copies of the affidavit and this
order to the district clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2). We
further ordered that any contest to the affidavit of indigence had to be filed in this court on or
before October 13, 2014. As of the date of this order, no contest was filed.
1
  This is the date the notice of appeal was filed in the trial court. The notice of appeal was not forwarded to this
court until July 16, 2014. The date of the judgment is based on a statement in the notice of appeal – the clerk’s
record has not yet been filed.
       Accordingly, we find appellant is indigent. Because appellant is indigent, the district
clerk must file the clerk’s record without requiring payment from appellant. Accordingly, we
ORDER the district clerk to file the clerk’s record in this court without cost to appellant on or
before November 20, 2014.

       We order the clerk of this court to serve copies of this order on appellant, all counsel,
and the district clerk.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court